Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimatsu et al (US 5, 159, 813) hereinafter Yoshi.
Regarding Claim 1 Yoshi teaches (Fig 1-2) a control device of a loading machine including a hydraulic device having a swing motor (6) that is rotated by hydraulic oil, and a relief valve (63, 64) that discharges the hydraulic oil when a pressure of the hydraulic oil becomes equal to or higher than a relief pressure, and a swing body (104) that swings around a center of swing by rotation of the swing motor (6), the control device comprising: a back pressure control unit (8) that is configured to generate an operation signal for controlling the pressure of the hydraulic oil on a downstream side of the swing motor (6) in the hydraulic device based on an azimuth direction (rotational dir.), a swing speed (rotational speed as sensed by sensor 86), and a target stopping azimuth direction ( target stopping azimuth direction is set via angular velocity since velocity is speed plus direction See Col. 10 lns. 5-15) of the swing body (104) during braking of the swing motor (6) (See Col. 10 lns. 5-15)); and an operation signal output unit that is configured to output the operation signal of the back pressure control unit (8) to the hydraulic device (see controller 8 outputting signals to various valves of the hydraulic device see Fig 1).
Regarding Claim 4 Yoshi teaches (Fig 1-2) wherein the hydraulic device includes a main valve (2) that controls a flow rate of the hydraulic oil supplied to the swing motor (6), and wherein the back pressure control unit (8) generates the operation signal for controlling the pressure of the hydraulic oil by 
Regarding Claim 5 Yoshi teaches (Fig 1-2) wherein the relief valve (63, 64) is a variable relief valve (63, 64)that is capable of changing the relief pressure with the operation signal, and wherein the back pressure control unit (8)generates the operation signal for controlling the pressure of the hydraulic oil on the downstream side of the swing motor (6) by changing the relief pressure of the relief valve via valve (55) (See Fig 1).
Regarding Claim 6 Yoshi teaches (Fig 1-2) a control method of a loading machine including a hydraulic device having a swing motor (6) that is rotated by hydraulic oil, and a relief valve (63, 64) that discharges the hydraulic oil when a pressure of the hydraulic oil becomes equal to or higher than a relief pressure (Fig 1), and a swing body (104)that swings around a center of swing by rotation of the swing motor (6), the control method comprising the steps of: generating an operation signal for controlling the pressure of the hydraulic oil on a downstream side of the swing motor (6) in the hydraulic device based on an azimuth direction (based on rotational direction of the motor), a swing speed (rotational speed as sensed by sensor 86), and a target stopping azimuth direction ( target stopping azimuth direction is set via angular velocity since velocity is speed plus direction See Col. 10 lns. 5-15) of the swing body (104) during braking of the swing motor (6) (See Col. 10 lns. 5-15));  of the swing body (104) during braking of the swing motor (6); and outputting the operation signal to the hydraulic device (see controller 8 outputting signals to various valves of the hydraulic device see Fig 1).
.
Allowable Subject Matter
Claims 2-3 and 7-10 are objected to but would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745